MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be
                                                                       Nov 05 2020, 8:45 am
regarded as precedent or cited before any
court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court

estoppel, or the law of the case.


APPELLANT, PRO SE                                       ATTORNEYS FOR APPELLEE
Maher Abuelreish                                        James J. Ammeen Jr.
Carmel, Indiana                                         Mark J. Liechty
                                                        Ammeen Valenzuela
                                                          Associates LLP
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Maher Abuelreish,                                       November 5, 2020
Appellant-Respondent,                                   Court of Appeals Case No.
                                                        19A-DC-2899
        v.                                              Appeal from the
                                                        Hamilton Superior Court
Hind M. Abuelreish,                                     The Honorable
Appellee-Petitioner                                     Jonathan M. Brown, Judge
                                                        The Honorable
                                                        Jack A. Tandy, Senior Judge
                                                        Trial Court Cause No.
                                                        29D02-1702-DC-1097



Vaidik, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-DC-2899 | November 5, 2020                Page 1 of 14
                                          Case Summary
[1]   Following the divorce of Maher Abuelreish (“Husband”) and Hind M.

      Abuelreish (“Wife”), each party filed petitions alleging that the other party was

      in contempt of their settlement agreement. The trial court largely found for

      Wife, and Husband now appeals. We reverse the trial court’s order that

      Husband must pay $15,000 of Wife’s attorney’s fees but affirm in all other

      respects.



                            Facts and Procedural History
[2]   In February 2017, Wife filed a petition to dissolve her marriage to Husband.

      The parties entered into a settlement agreement, which the trial court

      incorporated into its August 23, 2017 decree of dissolution. Relevant here, the

      settlement agreement addresses several pieces of real estate and the parties’

      business:


              Marital Residence. The parties own a parcel of real estate
              located at 11711 Rolling Spring[s] Drive, Carmel, Indiana 46033
              (“Marital Residence”). Husband and Wife agree to list the
              Marital Residence for sale within thirty (30) days of the date of
              entry of the Decree of Dissolution and agree to divide the net
              proceeds from the sale equally between them. Husband and Wife
              acknowledge there is a mortgage on the Marital Residence in
              favor of GSF Mortgage Corporation and Husband shall make the
              mortgage payments on the Marital Residence until it is sold and
              the mortgage balance shall be satisfied at the closing on the sale
              of the Marital Residence. Husband shall pay all expenses and
              obligations of the Marital Residence, including but not limited to


      Court of Appeals of Indiana | Memorandum Decision 19A-DC-2899 | November 5, 2020   Page 2 of 14
        the remaining mortgage, home equity line of credit, insurance,
        taxes, and Utilities as of the Effective Date of this Agreement.


        Fishers Residence. Wife shall retain ownership of the real estate
        located at 8829 Moll Drive, Fishers, Indiana 46038. Wife shall be
        responsible for the mortgage indebtedness on the Fishers
        Residence to Nationstar Mortgage.


        Oak Lawn Properties. Husband owns two (2) properties in Oak
        Lawn, Illinois, commonly known as 9739 Oak Park Avenue,
        Oak Lawn, Illinois 60453 and 9650 Merton Avenue, Oak Lawn,
        Illinois 60453.


        Husband agrees to list the 9650 Merton Avenue property for sale
        within thirty (30) days of the date of entry of the Decree of
        Dissolution, with the proceeds from the sale going first to satisfy
        the mortgage indebtedness to Nationstar Mortgage and the
        remaining net proceeds to be divided equally between Husband
        and Wife. Husband and Wife are to be responsible for mortgage
        payments to Nationstar Mortgage and expenses of maintaining
        the property pending the sale.


        Husband shall retain ownership of the 9739 Oak Park Avenue
        [property] and shall be solely responsible for the mortgage
        indebtedness thereon to Bank of America.


        Abby’s Market, Indianapolis. Husband and Wife agree to share
        equally in the net profits of their operation of Abby’s Market,
        located at the City Market on East Market Street, Indianapolis,
        Indiana.


Appellant’s App. Vol. II pp. 22-24 (formatting altered). In addition, the

settlement agreement addresses attorney’s fees in the event of a “default”:


Court of Appeals of Indiana | Memorandum Decision 19A-DC-2899 | November 5, 2020   Page 3 of 14
              If either Husband or Wife defaults in the performance of any of
              the terms, provisions or obligations herein set forth, and it
              becomes necessary to institute legal proceedings to effectuate the
              performance of any provisions of this Agreement, then the party
              found to be in default shall pay all expenses, including reasonable
              attorney’s fees, incurred in connection with such enforcement
              proceedings.


      Id. at 28-29.


[3]   On December 5, 2018, Husband, representing himself, filed a petition alleging

      that Wife was in contempt for “refus[ing] to cooperate in listing the [Marital

      Residence]” and asked the court for permission to list it. Appellant’s App. Vol.

      II p. 32. The next day, Husband filed a Petition to Modify Respondent’s

      Obligation to Pay the Mortgage and Expenses of the Marital Residence. He

      asked the court to order Wife to pay the mortgage on the Marital Residence

      (although the settlement agreement required him to pay it) since Wife was

      living in the house and not trying to sell it. Wife then filed a petition alleging

      that Husband was in contempt for selling Abby’s Market without her

      permission or giving her any of the proceeds and for not selling the Merton

      Avenue property in Illinois. The trial court set a hearing for January 3, 2019.

      Wife requested a continuance, and the court reset the hearing for March 21. In

      response to the resetting, Husband requested an emergency hearing.

      Specifically, Husband alleged that Wife “had the police remove [him] from” the

      Marital Residence and “moved into that home to the exclusion of [him],”

      leaving him “homeless.” Appellant’s App. Vol. III pp. 24-25. The court set a

      hearing on Husband’s emergency motion for January 31.

      Court of Appeals of Indiana | Memorandum Decision 19A-DC-2899 | November 5, 2020   Page 4 of 14
[4]   Following this hearing, the trial court entered an order noting that the

      settlement agreement was “silent” as to who was to live in the Marital

      Residence until it was sold. Id. at 18. Finding that neither party had made a

      “meaningful effort to cooperate on the sale of the home,” the court ordered the

      Marital Residence to “be placed for sale” “no later than March 22, 2019.” Id. at

      18-19. In addition, the court ordered the parties to “select a Realtor, sign the

      appropriate listing agreement, decide upon a listing price and work together to

      get the home sold.” Id. at 19. The court cautioned the parties:


              9. If the home is not on the market (listing agreement signed) by
              midnight on March 22, 2019, the Court will appoint a
              Commissioner to sell the home. If a listing contract is signed after
              midnight on March 22, 2019, it shall be held for naught as the
              parties no longer have the authority to sell the home.


                                                   *****


              11. If the commissioner finds that Mother’s presence in the home
              is hindering the sale in any manner, he/she may petition [the]
              Court to remove Mother from the home forthwith.


      Id. at 19-20.


[5]   On March 18, Mother filed a notice of compliance, alleging that she had listed

      the Marital Residence with a realtor for $575,000. Husband filed a response,

      alleging that Wife did not consult him about a realtor or the listing price. The

      trial court set a status hearing for March 27. Following the hearing, the court

      ordered:


      Court of Appeals of Indiana | Memorandum Decision 19A-DC-2899 | November 5, 2020   Page 5 of 14
              The Court has reset the hearing on all pending matters [to]
              September 5, 2019 at 1:30 p.m. Further, the Court has directed
              [Wife] to sell the [Marital Residence] and she may choose the
              realtor for the sale of this property. Further, [Husband] shall sell
              the property located at 9650 Merton Avenue, Oak Lawn, IL and
              he may choose a realtor for this sale. Both parties shall provide
              each other with copies of the respective listing agreements and
              notify each other with regards to closing dates/times. All closing
              documents shall be available to both parties.


      Appellant’s App. Vol. II p. 11.


[6]   At the September 5 hearing, the trial court asked Father, who was still

      representing himself, if he wanted to present his case first, as he filed his

      contempt petition first. Tr. p. 5. When Father had difficulty with the motions he

      wanted to address, the court asked Father to “cut to the chase.” Id. at 8. The

      court told Father it had reviewed the motions and that it appeared the issues

      concerned the parties’ real estate and business. Husband agreed those were the

      issues, and the court directed him to “focus on those things.” Id. When

      Husband continued to struggle, the court said:


              Okay. Okay. Here’s what I'm going to do. We’re going to shift
              gears here a little bit. So, just so -- And, Mr. Abuelreish, you’re
              not represented by an attorney, which is fine. That’s your ——
              that’s your decision, your business. But so I can kind of make
              heads or tails of what’s going on here, I’m going to have [Wife]
              go forward with their contempt action first, even though it was
              filed second in time, and I think that will help me kind of
              understand the issues. And then I’ll be glad to give you full
              opportunity to make your case after they’re done. Okay?



      Court of Appeals of Indiana | Memorandum Decision 19A-DC-2899 | November 5, 2020   Page 6 of 14
      Id. at 11-12. When Husband asked if he could finish talking about Abby’s

      Market, the court said:


              Do you understand what I’m going to do? I’m going to let them
              go forward with . . . their evidence on their contempt motion,
              and then I’ll come back to you and you can present your
              evidence on yours. Okay? All right. Mr. [Abuelreish]?


      Id. at 12. Husband responded, “Thank you, Your Honor.” Id.


[7]   After Wife presented her evidence, her attorney argued that “both parties are in

      contempt of the Court's August 23, 2017, order.” Id. at 48. When Husband

      finished presenting his evidence, the court told the parties what it was thinking

      about ordering. Specifically, the court suggested that the parties reduce the price

      of the Marital Residence to get it sold, pay off that mortgage, and put the net

      proceeds in Wife’s attorney’s trust account. Then, the court suggested that the

      parties sell the Merton Avenue property in Illinois and use the proceeds from

      the sale of the Marital Residence to make up any deficit. Finally, the court

      suggested that Wife would receive $10,000 from the remaining Marital

      Residence proceeds for the sale of Abby's Market and that the parties would

      split whatever was left. When the court asked the parties if its suggestion was

      acceptable, Wife’s attorney responded that his attorney’s fees needed to be

      addressed. Id. at 58. Wife’s attorney said Wife’s fees “are about $27,000 right

      now, net of what she’s paid,” and asked Husband to pay half. Id. at 59.

      Although Wife’s attorney said he had copies of his bills, he never introduced




      Court of Appeals of Indiana | Memorandum Decision 19A-DC-2899 | November 5, 2020   Page 7 of 14
      them into evidence. Husband disagreed with having to pay any of Mother’s

      attorney’s fees but agreed with everything else.


[8]   Following the hearing, the trial court issued the following order:


              1. Both Parties have failed to perform obligations required of
              them under the Decree of Dissolution of Marriage and Mediated
              Property Settlement Agreement dated August 23, 2017. In
              particular, the defaults include:


                      a. The former marital residence, located at 11711 Rolling
                      Springs Drive, Carmel, IN 46033, which is titled in the
                      name of [Wife], has not been sold;


                      b. The rental property located at 9650 S. Merton Avenue,
                      Oak Lawn, IL 60453, which is titled in [Husband’s] name,
                      has not been sold;


                      c. The business, Abby’s Market, which was to provide,
                      and which has provided income to both parties was sold
                      by [Husband] for $20[,]000.00, without consent of or
                      accounting to [Wife]; and


                      d. [Husband] has not paid any part of the $20,000.00
                      proceeds of the Abby’s Market sale to [Wife].


              2. [Wife], by her attorney, James Ammeen, shall sell the [Marital
              Residence]. The proceeds from this sale will be held in escrow in
              the trust account of [Wife’s] counsel, James Ammeen. Mr.
              Ammeen is hereby empowered to engage the services of a real
              estate broker of his choosing and to pay expenses reasonably
              necessary to market the asset for its highest and best use.



      Court of Appeals of Indiana | Memorandum Decision 19A-DC-2899 | November 5, 2020   Page 8 of 14
         3. [Husband] shall sell the property located at 9650 S. Merton
         Avenue, Oak Lawn, IL 60453. [Husband] is hereby empowered
         to engage the services of a real estate broker of his choosing and
         to pay expenses reasonably necessary to market the asset for its
         highest and best use. The proceeds from this sale will be held in
         escrow in the trust account of [Wife’s] counsel, James Ammeen.
         If there is a deficiency with regard to a mortgage balance in
         connection with the sale of the property, the deficiency balance
         will be paid from the escrowed funds.


         4. The Court received evidence that a reasonable attorney’s fee in
         this matter would be between $15,000.00 and $30,000.00 and
         that [Wife] has incurred approximately $30,000.00 in attorney’s
         fees. In equity, the court concludes that [Wife] should recover
         half of her attorney’s fees. From the escrowed funds, $15,000.00
         will be first distributed to [Wife’s] counsel for partial payment of
         [Wife’s] attorney’s fees.


                                                *****


         6. Once the accounting has been accepted, after notice and an
         opportunity for the parties to be heard, $10,000.00 shall be
         deducted from [Husband’s] share and distributed to [Wife] as her
         half of the proceeds from the sale of Abby’s Market.


Appellant’s App. Vol. II pp. 15-17. On November 4, Husband filed a combined

Motion to Correct Error and Verified Motion for Contempt Regarding

Delisting of the Marital Property, which the trial court denied on December 2.1




1
  Husband contends that the trial court erred in denying the contempt portion of his motion (which alleged
that Wife was in contempt for “delisting” the Marital Residence) because it did not hold a hearing. In support


Court of Appeals of Indiana | Memorandum Decision 19A-DC-2899 | November 5, 2020                 Page 9 of 14
[9]    Husband now appeals.2 On August 14, 2020, while this appeal was still in the

       briefing process, Mother filed a notice in the trial court that the Marital

       Residence sold on August 10 for $290,000 and that the proceeds were being

       held in her attorney’s trust account.



                                    Discussion and Decision

                                     I. Order of Presentation
[10]   Husband first contends that the trial court erred by allowing Wife to present her

       case first at the September 2019 hearing. Indiana Trial Rule 43(D) provides that

       trial courts have discretion in determining the order of the proceedings:


                The trial shall proceed in the following order, unless the court
                within its discretion, otherwise directs: First, the party upon
                whom rests the burden of the issues may briefly state his case and
                the evidence by which he expects to sustain it. Second, the
                adverse party may then briefly state his defense and the evidence
                he expects to offer in support of it. Third, the party on whom
                rests the burden of the issues must first produce his evidence



       of his argument that a hearing was required, Husband cites Indiana Code section 35-47-3-5, which provides
       that a person charged with contempt must be served with a rule to show cause, which must specify the time
       and place at which the defendant is required to show cause. The “rule to show cause” provision of Section
       35-47-3-5 “fulfills the due process requirement that a [contemnor] be provided with adequate notice and an
       opportunity to be heard.” Akiwumi v. Akiwumi, 23 N.E.3d 734, 738 (Ind. Ct. App. 2014) (quotation omitted).
       This is protection for the person charged with contempt, not for the person filing the contempt. In any event,
       as explained below, the Marital Residence has since sold.
       2
         Husband filed his notice of appeal on December 11. On December 23, he filed a motion for change of judge
       in the trial court. The trial court denied that motion on January 8, noting that Husband’s “appeal is currently
       pending under cause 19A-DC-02899 at the Indiana Court of Appeals.” Appellant’s App. Vol. II p. 19.
       Husband asks us to review the trial court’s order, but he did not file a notice of appeal with respect to that
       order. As such, it is not properly before us.

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2899 | November 5, 2020                 Page 10 of 14
               thereon; the adverse party will then produce his evidence which
               may then be rebutted.


       (Emphasis added). Similarly, Indiana Evidence Rule 611(a) provides that trial

       courts should exercise reasonable control over the order of the proceedings:


               The court should exercise reasonable control over the mode and
               order of examining witnesses and presenting evidence so as to:


                       (1) make those procedures effective for determining the
                       truth;


                       (2) avoid wasting time; and


                       (3) protect witnesses from harassment or undue
                       embarrassment.


       See also Isaacs v. State, 659 N.E.2d 1036, 1042 (Ind. 1995) (stating that trial

       courts are provided wide latitude to control the flow of the trial proceedings,

       including the discretion to determine the order of proof and the presentation of

       evidence), reh’g denied.


[11]   The trial court did not abuse its discretion in allowing Wife to present her case

       first. Husband, who was representing himself, and Wife, who was represented

       by counsel, each filed a contempt petition, with Husband filing his first. At the

       hearing, the court initially allowed Husband to present his case first. However,

       when Husband had difficulty doing so, the court had Wife present her case. The

       court tried the customary order of presentation, assessed that it was confusing


       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2899 | November 5, 2020   Page 11 of 14
       and inefficient, and then exercised its discretion by allowing Wife to present her

       case. This is exactly the process envisioned by the above rules.


                                                   II. Receiver
[12]   Husband next contends that the trial court erred in appointing Mother’s

       attorney as a “receiver” over the Marital Residence. Appellant’s Br. p. 19. In

       support of his argument, Husband relies on Indiana Code section 32-30-5-2,

       which provides that a court may not appoint an attorney representing a party as

       a receiver. But the court did not appoint a receiver. Instead, it ordered that

       “[Wife], by her attorney, James Ammeen, shall sell the [Marital Residence].”

       Appellant’s App. Vol. II p. 16. Accordingly, there is no violation of Section 32-

       30-5-2.3


                   III. Ruling on Motion to Modify Agreement
[13]   Husband contends that the trial court erred by failing to rule on his December

       6, 2018 Petition to Modify Respondent’s Obligation to Pay the Mortgage and

       Expenses of the Marital Residence, which asked the court to order Wife to pay

       the mortgage on the Marital Residence even though the settlement agreement

       required him to pay it. Wife responds there is no error on this issue because

       Husband withdrew this petition on May 13, 2020. See Appellee’s App. Vol. II p.

       75. Although Husband filed a motion to withdraw, it was a motion to withdraw




       3
        Husband also argues that he doesn’t “trust” Wife’s attorney to sell the Marital Residence. Appellant’s Br. p.
       19. However, as noted above, the Marital Residence sold on August 10, 2020.

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2899 | November 5, 2020                Page 12 of 14
       his Motion to Modify the Dissolution Decree on the Basis of Fraud and

       Grounds Set Forth in Trial Rule 60(B) filed on December 23, 2019, not his

       December 6, 2018 petition.


[14]   Even assuming the trial court did not formally rule on Husband’s December 6,

       2018 petition, he is not entitled to any relief on this issue. Husband argued at

       the September 2019 hearing that Wife should have to pay the mortgage on the

       Marital Residence, but the court said Husband had to pay it until the house

       sold. Tr. p. 64. The court was correct. A property-settlement agreement “may

       only be modified according to the terms of the agreement, if the parties[]

       consent, or if fraud or duress occurs.” Snow v. England, 862 N.E.2d 664, 668

       (Ind. 2007) (citing Ind. Code §§ 31-15-2-17(c), 31-15-7-9.1). Here, the settlement

       agreement provides that the parties must agree to any modification, and the

       parties did not agree to one. See Appellant’s App. Vol. II p. 26. In addition,

       Husband did not allege fraud or duress in his December 6, 2018 petition.

       Accordingly, Husband—not Wife—was responsible for paying the mortgage on

       the Marital Residence until it sold (which it did on August 10, 2020).


                                        IV. Attorney’s Fees
[15]   Finally, Husband contends that the trial court erred in ordering him to pay

       $15,000 of Wife’s attorney’s fees. As set forth above, the decree addresses

       attorney’s fees in the event of a “default”:


               If either Husband or Wife defaults in the performance of any of
               the terms, provisions or obligations herein set forth, and it
               becomes necessary to institute legal proceedings to effectuate the

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2899 | November 5, 2020   Page 13 of 14
               performance of any provisions of this Agreement, then the party
               found to be in default shall pay all expenses, including reasonable
               attorney’s fees, incurred in connection with such enforcement
               proceedings.


       Id. at 28-29. The court found that both parties were in default and ordered

       Husband, who was representing himself, to pay half of Wife’s attorney’s fees.

       Husband challenges this award on multiple grounds, one of which we agree

       with. Husband argues that Wife’s attorney presented no evidence to support

       Wife’s attorney’s fees. Although Wife’s attorney said he had copies of his bills,

       he never introduced them into evidence. In addition, Wife’s attorney didn’t

       testify about his hourly fee or how many hours he spent “in connection with”

       Husband’s default (as opposed to Wife’s default). Although he said Wife’s

       attorney’s fees were “about $27,000 right now, net of what she’s paid,” he never

       explained whether those fees were for post-dissolution matters or included any

       pre-dissolution matters.4 We therefore reverse the trial court’s attorney’s fee

       award and remand this case for the court to determine a reasonable attorney’s

       fee.


[16]   Affirmed in part and reversed and remanded in part.


       Bailey, J., and Weissmann, J., concur.




       4
        Wife claims that Husband agreed that $30,000 was a reasonable amount for attorney’s fees. At the hearing,
       Husband said he “saw three, four lawyers, and each one of them, he said, is going to be between 15- to
       30,000, and I don’t have that money.” Tr. p. 62. Husband, however, did not say what this amount included.

       Court of Appeals of Indiana | Memorandum Decision 19A-DC-2899 | November 5, 2020             Page 14 of 14